DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 14 July 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0103060 to OZTURK et al. (“OZTURK”).
Regarding claims 1-4 and 15, OZTURK (in Figs. 1-4b and associated text) discloses a washing machine (see abstract and ¶ [0054]) comprising a washing machine drum assembly comprising:
a drum (1) having a hollow cylindrical shape, and including a front end flange formed at a front end of the drum and a rear end flange formed at a rear end of the drum, the drum including a plurality of coupling holes formed adjacent to the rear end flange (see ¶ [0068], the rivets/screws manifestly requiring holes for fastening the rear end flange and drum);
a front surface plate (19) mounted on the front end of the drum; and
a rear surface plate (10) mounted on the rear end of the drum and including a plurality of rear surface holes (see rivets/screws and requisite holes above) corresponding to the plurality of coupling holes of the drum,
wherein a rear end positioning mechanism configured to position the rear surface plate with respect to the drum is formed in the rear end flange of the drum and the rear surface plate (note projections 17 and recesses 18 on the rear end flange 14 of the drum, and corresponding recesses 13 and projections 39 on the rear surface plate 10),
wherein the rear end positioning mechanism includes:
at least one notch (18) formed in the rear end flange of the drum and having a predetermined positional relationship with the plurality of coupling holes (given the fixed position of the notch in OZTURK, they are in a predetermined position); and
at least one protrusion (39) formed in the rear surface plate and coupled to the at least one notch to prevent the rear surface plate from rotating with respect to the rear end flange, and
wherein a positional relationship between the at least one protrusion and the plurality of rear surface holes of the rear surface plate is equal to the positional relationship between the at least one notch and the plurality of coupling holes of the drum (note all elements of the drum configuration of OZTURK are in a predetermined position),
wherein the at least one notch of the rear end flange of the drum has a rectangular shape (see Figs. 4a-b), and
wherein the at least one protrusion of the rear surface plate has a rectangular shape having a width corresponding to a width of the at least one notch (see Figs. 4a-b),
wherein an inlet of the at least one notch of the rear end flange of the drum is chamfered (see e.g. Fig. 3b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 5-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OZTURK.
Regarding claims 5-8, OZTURK, supra, discloses the claimed invention including at least two notches and protrusions as claimed.  OZTURK expressly discloses use of rivets/screws (which manifestly require holes in the drum components in order to function as designed), as well as welds (see ¶ [0067]), but OZTURK does not expressly disclose the arrangement/location of the coupling holes as claimed.  However, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to rearrange the notches/protrusions and rivet/screw holes as desired to achieve the same and predictable results of assembling a washing machine drum, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 10, OZTURK, supra, discloses a rear end positioning mechanism but does not disclose a front end positioning mechanism as claimed.  However, the position is taken that it would have been obvious at the time of effective filing to provide a duplicate front end positioning mechanism to achieve the same and predictable results, namely, assembling a washing machine drum.  It has been held that 
Regarding claim 11, see rejection of claim 2 above.
Regarding claim 12, see rejection of claim 3 above.
Regarding claim 13, see rejection of claim 8 above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OZTURK in view of US 5,746,070 to BAILEY et al. (“BAILEY”).
Regarding claim 9, OZTURK, supra, discloses the claimed invention including a flange shaft (7).  OZTURK does not expressly disclose the configuration of claim 9 wherein a flange shaft is mounted on the rear surface plate, and a plurality of fastening holes corresponding to the plurality of rear surface holes of the rear surface plate are formed in a side surface of a flange of the flange shaft.  However, such configuration is known in the art.  For instance, BAILEY teaches that it is known to assemble a washing machine drum with a flange shaft (60) mounted on a rear surface plate (50) and using plural fastening holes (57/67) formed on a side surface of a flange of the flange shaft (see, e.g., Figs. 3-4 and associated text).
Because both OZTURK and BAILEY teach washing machine drums having a flange shaft, it would have been obvious to one skilled in the art to substitute one known flange shaft configuration for the other to achieve the predictable result of assembling a washing machine drum.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OZTURK in view of US 2009/0293551 to LEE et al. (“LEE”).
Regarding claim 14, OZTURK, supra, discloses the claimed invention including a rear end positioning mechanism and the position is taken that providing a front end positioning mechanism in a similar manner is prima facie obvious to duplicate.  OZTURK does not expressly disclose use of a ball balancer mounted on the front surface plate.  However, ball balancers are well known for their intended purpose of balancing a washing machine drum.  For instance, KIM teaches an art-related washing machine with a similar washing drum configuration and the known use of ball balancers (80) used to compensate eccentric rotation of the drum (see also ¶ [0067]-[0070]).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the washing machine drum of OZTURK with a ball balancer in order to balance the washing machine during rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711